Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 26, 2017

The Court of Appeals hereby passes the following order:

A18D0138. JUSTIN SCOTT LASTER v. THE STATE.

      In 2014, Justin Scott Laster pled guilty to child molestation and enticing a child
for indecent purposes. In May 2017, Laster filed a “Motion to Correct Void
Sentence/Withdrawal of Guilty Plea.” The trial court granted Laster’s motion to
correct his sentence and amended the sentence, but denied his motion to withdraw his
guilty plea. Laster seeks discretionary review of the denial of his motion to withdraw
his guilty plea.
      An order denying a motion to withdraw a guilty plea may be appealed directly.
See Smith v. State, 283 Ga. 376 (659 SE2d 380) (2008). We will grant a timely filed
application for discretionary appeal if the lower court’s order is subject to direct
appeal. See OCGA § 5-6-35 (j). Accordingly, this application is hereby GRANTED,
and Laster shall have ten days from the date of this order to file a notice of appeal in
the trial court. If he has already filed a timely notice of appeal in the trial court, he
need not file a second notice.1 The clerk of the trial court is DIRECTED to include




      1
        Laster has included with his application materials a copy of a notice of appeal,
but the notice does not bear a file-stamp. Thus, it is not clear whether or when the
notice was filed.
a copy of this order in the record transmitted to the Court of Appeals.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/26/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.